Citation Nr: 1208077	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including as due to herbicide and/or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision, which denied the appellant's claim.  

In April 2010, the appellant testified during a video conference hearing.  A transcript of the proceeding has been associated with the claims file.  

In May 2010, the Board remanded this matter for further evidentiary development.  Specifically, the RO was directed to obtain private treatment records from St. Johns Medical Center in Tulsa, Oklahoma.  The dictates of the May 2010 remand have been substantially complied with and the Board may proceed to the merits of this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2006.  The Veteran's death was caused by a pulmonary embolus which was caused by metastatic colon adenocarcinoma (colon cancer).  Other conditions contributing to the Veteran's death were chronic obstructive pulmonary disease (COPD) and a hepatic abscess.  

2.  The Veteran's colon cancer was not diagnosed in service or within one year of service discharge and no medical evidence has been presented establishing a nexus between his colon cancer and any in service incident, herbicide exposure, asbestos exposure, or sickness.  

3.  COPD is not related to herbicide exposure, asbestos exposure or any in service incident or sickness.  

4.  The Veteran was also diagnosed with metastatic lung and liver cancer.  

5.  During his lifetime, the Veteran was service-connected for a left knee medial meniscectomy and reconstruction, right patella chondromalacia, tinnitus, and hearing loss.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, and 3.326(a)(2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

Prior to initial adjudication of the appellant's claim, a letter dated in July 2007 fully satisfied the duty to notify provisions for the second and third Quartuccio elements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The July 2007 letter did not specifically discuss the conditions for which the Veteran was service connected, nor did it discuss the evidence required to substantiate a claim based on a condition not yet service connected.  However, an April 2009 letter provided notice fully compliant with the requirements of Hupp.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to her since she was provided adequate notice in the April 2009 letter, she responded with additional argument and evidence, and the claim was readjudicated in a December 2009 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) ( noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  The Board finds that the notice error is harmless.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

An October 2009 medical opinion was obtained to determine whether the Veteran's cause of death could be directly attributed to in-service asbestos exposure.  This opinion did not address a possible relationship between the disorders listed on his certificate of death and his possible herbicide exposure.  As discussed below, the Board finds that the appellant's statements regarding a nexus are without probative value.  There is no other evidence tending to show that a relationship exists.  Thus, another medical opinion is not warranted on the question.  See Daves, 21 Vet. App. at 50-51.  The October 2009 opinion did, however, address whether the Veteran's in service asbestos exposure caused or contributed to his COPD, which was a contributing factor in his death.  The examiner found no causal or contributory relationship.  The opinion was offered on the basis that the RO conceded in service asbestos exposure and the appellant claimed that such exposure resulted in a lung disorder which resulted in the Veteran's death.  Further opinion is not needed on the claim because, at a minimum, there is no persuasive and competent evidence that the Veteran's cause of death may be associated with his military service or service connected disabilities.  This is discussed in more detail below.

The Board finds that the opinion obtained in this case is sufficient, as it is predicated on a full reading of the pertinent evidence and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Based upon the foregoing, the Board may proceed to the substantive matters on appeal.  

II. Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  She originally alleged that the Veteran's in-service exposure to herbicides and asbestos caused his colon, liver, and lung cancer which thereby caused his death.  In her April 2010 video conference hearing, the appellant clarified her contention that the Veteran's service exposure to asbestos contributed to the Veteran's pulmonary embolus and chronic obstructive pulmonary disease (COPD), which was listed as a contributing factor to his death.  The Board will analyze all allegations of service connection

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2011).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a) (2011).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a) (2011); see 38 U.S.C.A. § 1310 (West 2002); see also 38 U.S.C.A. §§ 1110, 1112  (West 2002) (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1) (2011).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Certificate of Death states that the Veteran died of a pulmonary embolus which was due to metastatic colon adenocarcinoma on October 8, 2006.   The death certificate also provides that the Veteran's hepatic abscess and chronic obstructive pulmonary disease (COPD) were conditions contributing to his death.  

With respect to asbestos exposure, VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.  In May 2009, the RO conceded asbestos exposure due to the Veteran's military occupational specialty (MOS) as a general motors diesel engine technician.  

The service treatment records do not show that the Veteran suffered from COPD.  On October 8, 1974, the Veteran was treated for a chest and head cold.  In October 17, 1974, the Veteran reported chest pressure.  Chest sounds appeared normal, inhaling and exhaling were not painful, and he was diagnosed with mild bronchitis.  All other service treatment records are silent for treatment for chest or lung problems.

Private treatment records dated in May 1999 indicate a diagnosis of a sigmoid carcinoma and liver metastases.  An August 2001 treatment note shows that the Veteran's colon cancer had metastasized in his lung and liver.  A separate August 2001 treatment note shows a diagnosis of COPD.  The balance of the private treatment records reveals continued treatment for his liver, lung, and colon cancers.  

The October 2009 VA examination was provided to determine whether there is a relationship between the conceded asbestos exposure and the Veteran's diagnosed disorders.  After reviewing the claims file, to include the Veteran's medical records, the examiner opined that it was less likely as not that asbestos exposure permanently aggravated or caused the Veteran's pulmonary embolism and metastatic adenocarcinoma.  The examiner also indicated that it was less likely as not that the asbestos exposure permanently aggravated or resulted in COPD.  The examiner provided that the COPD was at least as likely as not caused by unrelated factors.  In coming to this conclusion, the examiner cited to medical literature.  As noted, the Board finds that this opinion is sufficient as it is reasoned and predicated on a review of the record.  See Barr, 21 Vet. App. at 312.  

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file and the examiner provided a detailed rationale for the conclusion reached.  See id.; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, the opinion is found to carry significant weight. 

The appellant has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, she has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Service connection is not warranted for the cause of the Veteran's death as due to asbestos exposure.  The Board will also consider the theory of service connection based upon in service herbicide exposure.  

The appellant also contends that in-service herbicide exposure contributed to the Veteran developing colon, liver, and lung cancer.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2011).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

As discussed above, the Veteran served in the Navy as a general motors diesel engine technician.  He received the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran's service personnel records are not associated with his claims file and the evidence of record is insufficient to show that the Veteran's service included service in the inland waterways of Vietnam or involved visitation in the Republic of Vietnam.  However, even assuming that the Veteran's service included such in-country service in Vietnam, the presumption is not warranted.  

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See Fed. Reg., 72 FR 32395, 32397- 32398 (June 12, 2007).  Metastatic colon adenocarcinoma and liver metastases are not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309.  The appellant cannot benefit from the presumption, regardless of whether the Veteran was exposed to herbicides in service.  

The Veteran was also diagnosed with lung cancer.  Lung cancer is on the presumptive list of diseases associated with herbicide exposure.  However, the medical evidence establishes that the lung cancer developed as a result of his metastatic colon cancer.  A presumptive cancer that develops as a result of a metastasizing non-presumptive cancer can not be service connected.  See 38 U.S.C.A. § 1113(a) (West 2002); Darby v Brown, 10 Vet. App. 243 (1997) (noting that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(c) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  As such, the appellant cannot benefit from the presumption.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the appellant's contentions that the Veteran's cancers and/or COPD resulted from in-service herbicide exposure, the Board observes that the appellant is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The question of whether the cancers are the result of exposure is well beyond the competency of a lay observer.  The appellant's statements are without probative value.

The remaining evidence does not indicate a relationship between herbicide exposure and the Veteran's cancers or other diagnosed diseases, including COPD and hepatic abscess.  The evidence does not show a relationship between service and these disorders.  Treatment or diagnoses for these problems were not shown until a number of years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (finding that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  There is simply no evidence that the Veteran's colon cancer, COPD or hepatic abscess is related to his military service.  There is also no evidence that suggests that the Veteran's liver cancer or lung cancer was related directly to his active service versus being a metastasized disease process. 

The Board concludes that service connection is not warranted for the cause of the Veteran's death as a result of in service herbicide exposure on either presumptive or direct bases.  See Combee, 34 3.Fd 1039.  The Board has also considered other potential theories of entitlement.

During his lifetime, the Veteran was service-connected for left medial meniscectomy and reconstruction of the left knee (left knee disability), right patella chondromalacia (right knee disability), tinnitus, and hearing loss.  The medical evidence does not establish, and the appellant has not alleged, that that these disabilities were the primary or a contributory cause of death.  

Further, there were no pending claims of entitlement to service connection prior to the Veteran's death.  

Finally, the Board has also considered the presumption of service connection for chronic diseases.  Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The Veteran's cancer was not diagnosed until 1999, nearly 16 years after service discharge.  Thus, the appellant cannot benefit from this presumption.

In light of the foregoing, the Board finds that the Veteran's death was caused by a pulmonary embolus which was caused by his metastatic colon adenocarcinoma.  Other contributing conditions were found to be COPD and a hepatic abscess.  These disorders were unrelated to service or any incident of service, to include herbicide and asbestos exposure and did not manifest within on year of separation from service.  Further, the Veteran's service-connected right and left knee disabilities, tinnitus, and hearing loss did not cause or contribute to his death or the metastatic colon adenocarcinoma, the metastatic liver and lung cancers, the COPD, or hepatic abscess.  Thus, there is no basis on which service connection for the cause of the Veteran's death may be granted.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).  As such, the preponderance of the evidence is against the appellant's cause of death claim.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)  

ORDER

Entitlement to service connection for the cause of the Veteran's death, including as due to herbicide and/or asbestos exposure, is denied.    



____________________________________________
LANA JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


